Per Curiam,
A careful consideration of this record with special reference to the several questions involved has failed to convince us *519that there is any substantial error either in the findings of fact, or in the conclusions drawn therefrom by the learned court below. As to some of the former—especially the question, whether Rose E. Lafferty was a member of the firm of P. Lafferty & Co.—the testimony was conflicting and contradictory, but we cannot say that the finding, as to either, was not in accordance with the weight of the evidence as it correctly appeared to the learned judge who had the witnesses before him, and thus possessed opportunities of forming a correct judgment that an appellate court cannot have. All the findings of fact, respectively, rest on sufficient evidence, and we must assume that they are severally correct until the contrary clearly appears.
It is unnecessary to notice the specifications of error in detail. It would consume much time to no useful purpose. They are all overruled.
Decree affirmed and appeals dismissed at appellant’s costs.